Mr. Chief Justice Walker delivered the opinion of the court We have given to the voluminous record in this case as careful a. consideration as our engagements in other duties would permit, and the state of the record may require; and although much inclined to the opinion that no substantial injustice has been done in the proceedings of the court below, we would not refuse to grant the appeal, and upon argument and authority more thoroughly investigate the case, if there had been any final decree from which an appeal could be taken. But upon looking into the record, we find that the party seeks his appeal upon the order dissolving his injunction, leaving the merits of the controversy. undetermined. This is not such final decree from which an appeal would lie, as held by this court in Moss vs. Ashbrooks, 13 Ark, 176.